1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar No. 13644
3    JAMES E. KELLER
     Assistant United States Attorney
4    Nevada Bar No. 10636
     400 South Virginia Street, Suite 900
5    Reno, Nevada 89501
     (775) 784-5438
6    James.Keller3@usdoj.gov
     Representing the United States of America
7
                                  UNITED STATES DISTRICT COURT
8
                                       DISTRICT OF NEVADA
9                                             -oOo-

10   UNITED STATES OF AMERICA,                       )
                                                     )
                     Plaintiff,                      )   Case No. 3:19-cr-0026-LRH-WGC
11
                                                     )
                                                         [Proposed] Order Staying
12          vs.                                      )   Magistrate Judge’s Order of Release
                                                     )
13   MYRON MOTLEY,                                   )
                                                     )
14                   Defendant.                      )
                                                     )
15                                                   )

16                                               ORDER

17          Based upon the motion for revocation of the government, the representations made

18   therein, and this Court having original jurisdiction over the matter, IT IS HEREBY

19   ORDERED that the Magistrate Judge’s Order of Release of Myron Motley in the above-

20   referenced action IS STAYED, until the prompt determination of the government’s pending

21   motion, before this Court.

22          IT IS SO ORDERED.

23          DATED this 30th day of May, 2019. __________________________________
                  at 3:30 p.m.                HON. LARRY R. HICKS
24                                            UNITED STATES DISTRICT JUDGE

                                                 Page 4 of 5
